Citation Nr: 1003334	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision that granted 
service connection for PTSD (claimed as a nervous condition) 
and assigned a 50 percent rating, effective February 22, 
2006.  A January 2009 rating decision granted an earlier 
effective date of November 9, 2004, for the award of the 50 
percent disability rating for PTSD.

The appeal is REMANDED to the Regional Office.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for an initial increased rating for PTSD.

At the outset, the Board acknowledges that the Veteran has 
been diagnosed with multiple psychiatric disorders, including 
PTSD, depression, and psychosis.  However, claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Veteran's multiple 
psychiatric disabilities are most appropriately characterized 
as a single issue, as the RO did in its November 2007 and 
January 2009 rating decisions.

The Veteran, in written statements and in testimony before 
the Board and the RO, contended that his psychiatric problems 
had effectively worsened since his most recent VA psychiatric 
examination in October 2007.  Specifically, at his August 
2009 Travel Board hearing, he testified and submitted W-2s 
indicating that, since his October 2007 examination, he had 
worked for at least seven different companies, all of which 
had laid him off due, at least in part, to his PTSD symptoms.  
In particular, the Veteran maintained that he had experienced 
difficulty getting work "on a regular and consistent basis" 
due to his PTSD-induced concentration problems, difficulty 
getting along with others, and social withdrawal tendencies.  
The Veteran added that ,on occasion, those tendencies had 
made his former co-workers afraid of him.  He stated that he 
was currently unemployed, but actively looking for work, and 
expressly indicated that he was not seeking a total 
disability rating for compensation based on individual 
unemployability (TDIU) at the time.  Nevertheless, the 
Veteran acknowledged that he had been repeatedly turned down 
for interviews or dismissed from jobs after a short time.  
Additionally, the Veteran indicated that, due to his efforts 
to obtain employment and be available for jobs during the 
day, he had had to stop going to a PTSD support group, which 
he had previously attended while working a night shift and 
which had helped alleviate his symptoms.  

The record reflects that at his October 2007 VA examination, 
the Veteran complained of nightmares, insomnia, exaggerated 
startle response, occasional homicidal thoughts, and social 
withdrawal.  He reported a history of post-service legal 
problems, including multiple periods of incarceration for 
robbery and attempted murder.  The Veteran indicated that he 
was currently on parole and working fulltime as a electronics 
repair technician, a profession he had learned in prison.  He 
stated that he was close to his girlfriend and to a daughter 
and a sister, and that he had a few acquaintances and co-
workers whom he talked to, but otherwise tended to isolate 
himself from family, friends, and colleagues.  He added that 
in general he didn't like to work with other people and 
routinely took one or two days off each month because he 
"d[idn't] want to go or leave the house."  

On mental status examination, the Veteran exhibited an 
apprehensive mood and a constricted, somber affect.  He was 
oriented to person, time, and place, and his thought 
processes, thought content, and speech were deemed 
unremarkable.  Additionally, the Veteran was found to have 
memory, judgment, and behavior within normal limits, with no 
signs of obsessions, delusions, hallucinations, panic 
attacks, problems maintaining hygiene, or suicidal ideation.  
However, his impulse control was deemed poor and it was noted 
that he had a history of violent episodes and concentration 
problems related to his intrusive recollections and poor 
sleep habits.  Based on the results of the examination and a 
review of the claims folder, the Veteran was diagnosed with 
PTSD that caused moderate to severe impairment in his 
occupational and social functioning.  He was assigned a GAF 
score of 45-50.

The record thereafter shows that the Veteran has received 
ongoing treatment at a VA medical facility for PTSD and 
related psychiatric problems.  The most recent VA medical 
records submitted by his representative indicate that, as of 
March 2009, he was taking medication and receiving individual 
psychiatric therapy on a semi-monthly basis.  Additionally, 
the Veteran testified at his August 2009 Travel Board hearing 
that he was continuing to receive VA treatment for his PTSD 
symptoms.  However, no VA medical records dated since March 
2009 have yet been associated with his claims folder.  
Because it appears that there may be outstanding VA medical 
records that may contain information pertinent to the 
Veteran's claims, the Board finds that efforts to obtain 
those records should be made on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the Veteran's last VA examination is not overly 
stale, he has indicated that his PTSD has worsened since the 
date of the latest examination and is now having a more 
severe impact on his social and occupational functioning, 
particularly his ability to obtain and maintain gainful 
employment.  At his August 2009 hearing, he stated that he 
was no longer working, at least in part due to his 
psychiatric disorder.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is necessary to fully and fairly 
assess the merits of this claim.  38 U.S.C.A. § 5103A(d).  
Moreover, that new VA examination and opinion should include 
a review of all pertinent evidence in the Veteran's claims 
folder.  38 C.F.R. § 4.1 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all medical records from 
the VA Medical Center in Indianapolis, 
Indiana, dated since April 2009. 

2.  After obtaining the above records, 
schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD 
and related psychiatric problems.  The 
claims folder must be made available to 
the examiner for review and the report 
should note that review.  The examiner 
should specifically provide a full 
multi-axial diagnosis pursuant to DSM-
IV, to include a GAF score.  The 
examiner should provide a complete 
rationale for all conclusions reached 
and should discuss those findings in 
relation to the pertinent evidence of 
record, particularly the Veteran's 
previous VA examination conducted in 
October 2007, his subsequent VA 
treatment for PTSD and related 
symptoms, and his written statements 
and August 2009 Travel Board testimony.  
All signs and symptoms of the Veteran's 
service-connected PTSD should be 
reported in detail.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and 
social functioning.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected PTSD, 
without consideration of any other 
nonservice-connected disability, 
renders him unable to secure or follow 
a substantially gainful occupation. 

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

